946 F.2d 630
UNITED STATES of America, Plaintiff-Appellee,v.Robert Seaman DRABECK, Jr., Defendant-Appellant.
No. 89-30237.
United States Court of Appeals,Ninth Circuit.
Oct. 9, 1991.

Before WALLACE, Chief Judge, and BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ and RYMER, Circuit Judges.

ORDER

1
The order filed in the above case on October 11, 1990, reported at 915 F.2d 1404 (9th Cir.1990), is vacated.